                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                             )
      IN RE:                                                 )
                                                             )
      GENERAL MOTORS LLC                                     )     No. 14-MD-2543 (JMF)
      IGNITION SWITCH LITIGATION                             )     No. 14-MC-2543 (JMF)
                                                             )
      This Document Relates only to Karen Williford          )     Hon. Jesse M. Furman
                                                             )
      Case No: 1:19-cv-02260                                 )
                                                             )


          MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
                DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                           UNDER SEAL AND IN CAMERA

               Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

      permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

      Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

      in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

      and the Declaration reflect confidential information pursuant to New York Rule of Professional

      Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

      both     the Memorandum and the Declaration under seal and in camera (that is, to file both

      documents under seal and submit both documents to the Court by email without disclosure

      to any other     parties). The Firm has filed a Memorandum in Support of this Motion and has

      submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by email

      in accordance with Your Honor’s Individual Rules and Practices.

Application GRANTED. The Clerk of Court is directed to docket this in 14-MD-2543 and 19-CV-2260 and to
terminate 14-MD-2543, ECF No. 7509 and 19-CV-2260m ECF No. 17. SO ORDERED.



                      December 2, 2019
Dated: November 27, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
